Harwell, J.
(After stating the foregoing facts.) It will be seen that the only testimony, other than that of the accomplice, relied upon to connect this defendant with the perpetration of the crime is the evidence of the tracks found behind the prosecutor’s store, and the evidence that defendant was seen, after the burglary, •with some money, less than a dollar, in the denomination of nickels and dimes. It appears that the tracks seen near the store were made, according to the State’s evidence, either by this defendant or a certain Lane, these two persons being the only ones in the community whose foot would make a track of this nature. In our opinion the evidence as to this track is the only circumstance connecting the defendant with this burglary. The testimony that defendant was seen with “some” money after the burglary, consisting of nickels and dimes in amount less than a dollar, does not connect him in any manner with a burglary wherein more than ten dollars in nickels and pennies were stolen. If this were true there were doubtless a number of good citizens in the same community who could have been, with equal certainty, connected with this crime. It is true that the evidence in corroboration of The testimony does not have to be sufficient of itself to warrant a conviction ; but, on the other hand, it must be sufficient, independently of the accomplice’s testimony, to, connect the defendant with the commission of the crime. It must go further than casting a grave suspicion on the accused; it-must lead to the inference that he is guilty. Taylor v. State, 110 Ga. 151 (3) (35 S. E. 161); Bishop T. State, 9 Ga. App. 205 (70 S. E. 976). Had the tracks found behind the store been conclusively shown to be those of the defendant, and the money with which he was seen shown to be in similar denominations and proportions with the money stolen, the circum*142stances connecting him with the crime would have been much stronger. However, under the testimony, it is as fair to conclude that the tracks were made by another person in the same community, having the same peculiarities in his foot, as that they were made by defendant. The fact that a small amount of money of different denomination from that stolen was in the defendant's possession at some indefinite time after the burglary is no circumstance at all. We are further influenced in reaching this conclusion by the overwhelming and uncontradieted evidence showing the bad character of the accomplice, ■ his unworthiness of belief, his previous contradictory statements to the effect that the accused Was not involved in this crime, -and his expressed purpose, prior to this trial, to make the defendant suffer .for some past grievance. Though the credibility of the accomplice was solely for the jury, these circumstances go to show that the rule in force in this State as to the sufficiency of corroborative testimony in such cases should be applied in this case with not less care than in those formerly decided by our courts. Because of the insufficiency of the evidence, the court erred in overruling the defendant's motion for a new trial.
■ Judgment reversed.
Broyles, P. J., and Bloodworth> J., concur,